DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-145561, filed on 08 Aug. 2019.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UCHIYAMA (US Patent/PGPub. No. 20180120960).


Regarding Claim 1, UCHIYAMA teaches a projection system ([0056], FIG. 1, i.e. projection system 1) comprising:
a projector ([0056], FIG. 1, i.e. projector 2) that projects a projection image ([0058], FIG. 1, i.e. a projection image) on a projection surface ([0059], FIG. 1, i.e. a projection area PS); and
a pointing element ([0060], FIG. 1, i.e. pointing element 3) that points at (FIG. 1, i.e. as shown by the figure(s)) the projection surface,
wherein the pointing element (i.e. please see above citation(s)) includes
a reflector ([0060], FIG. 1, i.e. 3’s tip) that is provided at a front end section ([0060], FIG. 1, i.e. front-end section 311) of the pointing element and reflects ([0081], FIG. 4, i.e. reflected detection light RDL) infrared light ([0006], FIG. 1, i.e. infrared light), and
an information communication section ([0085], FIG. 4, i.e. control section 315) that transmits contact notification ([0087], FIG. 4, i.e. comes into contact) to the projector when the pointing element senses contact between the front end section (i.e. please see above citation(s)) and an object ([0087], FIG. 4, i.e. screen surface SS), and
the projector (i.e. please see above citation(s)) includes
a light radiator ([0070], FIG. 4, i.e. light radiating section 25) that radiates ([0076], FIG. 4, i.e. radiate radiated detection light IDL) the infrared light toward the projection surface (i.e. please see above citation(s)),
a first camera ([0064], FIG. 2, i.e. first camera 271) that captures an image ([0064], FIG. 2, i.e. captures an image) of the projection surface (i.e. please see above citation(s)),
a second camera ([0064], FIG. 2, i.e. second camera 272) that is disposed in a position different from a position of the first camera (FIG. 2, i.e. as shown by the figure(s)) and captures an image ([0064], FIG. 2, i.e. captures an image) of the projection surface (i.e. please see above citation(s)), and
a detection section ([0088], FIG. 4, i.e. position detecting section 28) that detects a position ([0089], FIG. 4, i.e. three-dimensional position) where the pointing element comes into contact ([0089], FIG. 4, i.e. 31 is in contact with the screen surface SS) with the projection surface based on a position ([0060], FIG. 1, i.e. 3’s position) of the reflector detected with the first and second cameras and the contact notification (i.e. please see above citation(s)).

Regarding Claim 8, UCHIYAMA teaches a position detection system ([0070], FIG. 4, i.e. a position detecting) comprising:
a pointing element ([0060], FIG. 1, i.e. pointing element 3) that points at (FIG. 1, i.e. as shown by the figure(s)) an operation surface ([0059], FIG. 1, i.e. a projection area PS); and
a position detection apparatus ([0070], FIG. 4, i.e. position detecting section 28) that detects a position ([0089], FIG. 4, i.e. three-dimensional position) at which the pointing element is pointing,
wherein the pointing element (i.e. please see above citation(s)) includes
a reflector ([0060], FIG. 1, i.e. 3’s tip) that is provided at a front end section ([0060], FIG. 1, i.e. front-end section 311) of the pointing element and reflects ([0081], FIG. 4, i.e. reflected detection light RDL) infrared light ([0006], FIG. 1, i.e. infrared light), and
an information communication section ([0085], FIG. 4, i.e. control section 315) that transmits contact notification ([0087], FIG. 4, i.e. comes into contact) to the position detection apparatus when the pointing element senses contact between the front end section and the operation surface, and
the position detection apparatus (i.e. please see above citation(s)) includes
a light radiator ([0070], FIG. 4, i.e. light radiating section 25) that radiates ([0076], FIG. 4, i.e. radiate radiated detection light IDL) the infrared light toward the operation surface (i.e. please see above citation(s)),
a first camera ([0064], FIG. 2, i.e. first camera 271) that captures an image ([0064], FIG. 2, i.e. captures an image) of the operation surface (i.e. please see above citation(s)),
a second camera ([0064], FIG. 2, i.e. second camera 272) that is disposed in a position different from a position of the first camera (FIG. 2, i.e. as shown by the figure(s)) and captures an image ([0064], FIG. 2, i.e. captures an image) of the operation surface (i.e. please see above citation(s)), and
a detection section ([0088], FIG. 4, i.e. position detecting section 28) that detects a position ([0089], FIG. 4, i.e. three-dimensional position) where the pointing element is pointing at the operation surface (i.e. please see above citation(s)) based on a position ([0060], FIG. 1, i.e. 3’s position) of the reflector detected with the first and second cameras and the contact notification (i.e. please see above citation(s)).

Regarding Claim 9, a method ([0103], FIG. 5-6, i.e. method) for controlling a position detection system ([0056], FIG. 1, i.e. projection system 1) including a pointing element ([0060], FIG. 1, i.e. pointing element 3) that points (FIG. 1, i.e. as shown by the figure(s)) at an operation surface ([0059], FIG. 1, i.e. a projection area PS) and includes a reflector ([0060], FIG. 1, i.e. 3’s tip) that is disposed at a front end section ([0060], FIG. 1, i.e. front-end section 311) of the pointing element (i.e. please see above citation(s)) and reflects ([0081], FIG. 4, i.e. reflected detection light RDL) infrared light ([0006], FIG. 1, i.e. infrared light), and a position detection apparatus ([0070], FIG. 4, i.e. position detecting section 28) that includes a first camera ([0064], FIG. 2, i.e. first camera 271) and a second camera ([0064], FIG. 2, i.e. second camera 272) disposed in a position different from a position of the first camera (FIG. 2, i.e. as shown by the figure(s)) and detects a position ([0089], FIG. 4, i.e. three-dimensional position) at which the pointing element is pointing,
wherein the pointing element (i.e. please see above citation(s)) transmits contact notification ([0087], FIG. 4, i.e. comes into contact) to the position detection apparatus when the pointing element senses contact between the front end section and the operation surface, and
the position detection apparatus (i.e. please see above citation(s))
causes a light radiator ([0070], FIG. 4, i.e. light radiating section 25) to radiate ([0076], FIG. 4, i.e. radiate radiated detection light IDL) the infrared light toward the operation surface (i.e. please see above citation(s)),
causes the first and second cameras to each capture an image ([0064], FIG. 2, i.e. captures an image) of the operation surface (i.e. please see above citation(s)), and
detects a position where the pointing element is pointing at the operation surface (i.e. please see above citation(s)) based on a position ([0089], FIG. 4, i.e. three-dimensional position) of the reflector detected with the first and second cameras and the contact notification (i.e. please see above citation(s)).

Allowable Subject Matter

4.	Claims 2-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims..

5.	The following is an examiner’s statement of reasons for allowance:

UCHIYAMA (US PGPUB./Pat. No. 20180120960) teaches a projector including an exterior enclosure, a light source apparatus, a light modulator, a projection optical apparatus, a plurality of detection light radiators that radiate detection light used to detect a pointing element onto a projection area, an imager that receives light that 

TANAKA et al. (US PGPUB./Pat. No. 20180074654) teach an interactive projector includes a projection unit that projects the projected screen on a screen surface, a plurality of cameras that include a first camera and a second camera capturing an image of an area of the projected screen, a position detection unit that detects a three-dimensional position of the pointing element with respect to the projected screen based on a plurality of images including the pointing element of which the image is captured by the plurality of cameras, and a contact detection unit that detects contact with the projected screen of a pointing element, and the contact detection unit detects contact of the self-light emitting pointing element with the projected screen based on the light emitting pattern and detects contact of the non-light-emitting pointing element with the projected screen based on the three-dimensional position detected by the position detection unit.



“…a bright spot detector that detects a first bright spot candidate that is a candidate of a bright spot corresponding to the infrared light reflected off the reflector from a first captured image captured with the first camera and a second bright spot candidate that is a candidate of the bright spot from a second captured image captured with the second camera.” (Claim 2),

“…the light radiator includes a first light source so provided as to correspond to the first camera and a second light source so provided as to correspond to the second camera, and
the reflector is a recursive reflector.” (Claim 4)

“…the position detection apparatus detects a first bright spot candidate that is a candidate of a bright spot corresponding to the infrared light reflected off the reflector from a first captured image provided when the first camera captures an image of the operation surface and a second bright spot candidate that is a candidate of the bright spot from a second captured image provided when the second camera captures an image of the operation surface.” (Claim 10)

the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628